Chalmers, J.,
delivered the opinion of the court.
The deeds were improperly excluded. In them the premises were described as “ lots 33, 34, 47 and 48, in square 15 in Vick’s enlargement of Vicksburg,” whereas the property sued for consisted of lots of the same numbers in square 14 in Vick’s enlargement. On account of this variance the deeds were excluded. But it was shown, or offered to be shown, both by parol and by official maps, that the lots in Vick’s enlargement were numbered consecutively from 1 to 70, without regard to the subdivision into squares, and that, as there could be only one lot of the same number therein, the addition of the square was unnecessary. This being so, the error in the number of the square was immaterial, and could not vitiate the otherwise perfect description. Balsa demonstratio non nocet, cum de corf ore constat is the maxim; and the doctrine deducible from it is, that, where there are sufficient descriptive words to properly identify the subject-matter of the conveyance, improper and superfluous words will be rejected. The test must always be, whether, after the rejection of the erroneous description, enough remains to properly identify the thing conveyed or referred to. 1 Greenl. Evid. § 301.
*615Of course the admission of the deed from the guardian will not avail the defendant below, unless he shows that there was competent authority to execute it. This, we understand from the bill of exceptions, he proposed to do after the admission of the deeds themselves. He had the right to introduce his testimony in his own order.

Judgment reversed and cause remanded.